           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION
CARL STANLEY TURNER                                          PLAINTIFF
ADC #081306

v.                        No. 4:19-cv-496-DPM
ASA HUTCHINSON, Governor, State
of Arkansas; JOHN FELTS, Arkansas
Parole Board; SHERI J. FLYNN, Director,
SOSRA; MATT HIGGINS, Police Officer,
Searcy Police Department; LINDSEY
MOODY, Parole Officer, Arkansas
Department of Community Corrections;
ERIC FLEMING, Investigator, Searcy Police
Department; and ADAM SEXTON,
Investigator, Searcy Police Department                   DEFENDANTS

                                ORDER
     1. Turner moves to proceed in forma pauperis. NQ 1. But he's a
three-striker. 28 U.S.C. § 1915(g). Before filing this lawsuit, he'd had at
least three cases dismissed for failing to ·state a claim. E.g., Turner v.
Flynn, 5:15-cv-167-JJV; Turner v. Edwards, et al., 4:99-cv-392-GH; Turner
v. Norris, 5:10-cv-246-JLH. In his new complaint, Turner says he was
unlawfully convicted, unlawfully classified as a level IV sex offender,
and unlawfully denied parole. NQ 2. But it doesn't appear that Turner
is currently in imminent danger.       His motion to proceed in forma
pauperis, NQ 1, is therefore denied.
     2. Turner's complaint will be dismissed without prejudice. If
Turner wants to pursue this case, then he must pay the $400 filing and
administrative fees and file a motion to reopen this case by
26 August 2019.    An in forma pauperis appeal from this Order and
accompanying Judgment will not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge




                                 -2-
